In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-17-00252-CV

LANTEK COMMUNICATIONS, INC.,                 §    On Appeal from the 141st District
Appellant                                         Court
                                             §
                                                  of Tarrant County (141-286694-16)
V.                                           §
                                                  October 18, 2018
                                             §
HAMILTON PECK, Appellee                           Opinion by Chief Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Lantek Communications, Inc. shall pay all

of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth